Title: To Thomas Jefferson from Louis-Philippe Gallot de Lormerie, 23 December 1807
From: Lormerie, Louis-Philippe Gallot de
To: Jefferson, Thomas


                        
                            Monsieur Le Président
                            
                            Philada. 23 décembre 1807
                        
                        L’intérest Sincére que je prens a votre tranquillité, a votre Bonheur et a la Prosperité des E:u m’Engage a
                            vous faire part d’une Circonstance qui me paroit importante. Avés vous remarqúe dans L’aurora du Lundy 21 de ce mois une
                            anecdote intituleè Sir Robert Walpoole, qui y a surement Ete insereè avec intention—La même idée
                            me tourmentoit depuis plusieurs Jours mais J’Etois Embarassé comment
                            vous la presenter. Cette circonstance m’en offre L’occasion et une autre non moins considerable selon moi Je presente en même tems. La voicy.
                        Je me rapelle avec beaucoup de Plaisir Ladresse que vous ont Envoyée il y a quelque tems Les Quakers d Eastern Shore maryland. Elle m’a paru du plus favorable augure pour vous et même pour les E.u. Ces amis
                                de la paix et aussi du commerçe et de Largent, ont beaucoup d’influençe tant En angleterre qu’icy ils ont des
                            Capitaux et de L’intrigue (ce mot doit Etre pris dans le sens honnête) çest a dire qu’ils ont L’art darriver a leurs
                            intérest par la persuasion et par des moÿens pecuniaires sagement & adroitement Emis.—Voltaire les a nommés Les Jésuites Anglais par cette Raison, il est Aisé de leur Demontrer que si L’angleterre parvenoit
                            a dominer ce pays cy, ou seulement a Detruire les ports et la marine des E:u. ils en souffriroient plus que tous autres
                            parcque 1o il faudroit lever une Taxe de Guerre tres forte et qui pèzeroit sur Eux trois fois plus que par aucuns car le
                            peuple et même des Gens trés Eclairés sont d’opinion que ces bons amis de Langleterre Encouragent
                            par leurs faveurs et leur influence ce Gouvernement Ennemi de la tranquillite et de la prosperite de toutes les nation—2° parceque La misére du peuple, occasionnée par la stagnation Générale leur occasionneroit des Dépenses Enormés Vu que
                            reputés trés riches, avec vérité, ils seroient obligés de bon Gré ou de force a des Sacrifices immenses, pour venir au
                            secours ou de LEtat ou des individus.—il est Je crois possible de faire Entendre aux plus riches d Entre Eux tels que M
                            John Dickenson qui possède dit, on presque toutes les terres de L’Etat de Delaware et autres semblables que ques
                            Sacrifices partiels de leur fortune pour conserver la majeure partie deviennent nècessaires afin de Dètourner les malheurs
                            terribles qui menaçent les Etats sans dèfense. car qu’aves vous a Opposer a des forçes, a une
                            Attaque aussi formidable peut Etre que celle qu’ils ont Employeè contre coppenhagen mieux fortifié qu’aucune place des
                            E.u?! Je ne Connois que les plumes de vos bons Ecrivains pour diriger L’Opinion publique en angleterre et En france,
                            et de Largent ou des terres pour acheter la paix et comme dit Sir Robert Walpole on Lobtiendra a
                            meilleur marché de la premiére main. cest a
                            dire du ministre même qui V Est Envoyé d’Angleterre et de ceux de ce Gouvernement qui Dirigent les Coups. quant a Mr
                            Exx qui a Epousé une amèricaine, des Motifs purs de considération et d humanité pouraient le dècider a conjurer Lorâge
                            prêt a vous assaillir. ne vous Effrayés pas de la mesure que je propose elle me semble, et Est sans doute trés Justifiable
                            par la nècessité de detourner un fleau aussi terrible que la Guerre, pour une nation paisible comme la votre et toute
                            occupée d’intérest mercantiles, de Conserver la vie et la Liberté de tant de Milliers d’hommes. si vous pouvés faire le
                            sacrifice d un 8e des sommes que vous couteroit cette Guerre tant En Dépense qu’en pertes Vous obtiendrés au moins une
                            Longue tréve pent Laquellé bien des Evénemens peuvent aneantir les moyéns de L’angleterre.
                        Je ne me dissimulé point La multitude de Difficultés dont un Gouvernement representatif tel que celui ci vous
                            Entouré pour un plan semblable. mais le Génie et la nècessité savent surmonter toutes les
                            difficultés! Le Calcul seul suffit de la part de vos chambres d’assurances et de Commerçe pour prouver qu’avec des
                            sacrifices mêmes trés Grands ils Gagneront beaucoup a obtenir du Gouvernement anglais (si tant est qu’on puisse compter
                            sur sa fidèlité) des Liçençes qui permettent
                            a vos navires, sans interruption la navigation des indes ocçidentales et orientales et de ces Etats
                            en Europe. peut Etre pouriés vous renoncer en leur faveur, avec avantâge, au
                                commerce des indes orientales, si peu profitable pour la nation prise En genéral.
                        J’insisterai toujours fortement sur la Mesure de Diriger L’opinion publique en Votre
                            faveur par de bon Ecrits multipliés tant En angleterre qu’ici. mais L’Eloquence de L’or n’a point d Egale et J insiste principalemt Sur cette mesure importante. la Guerre est un
                            procés politique ou il ne faut rien epargner pour amener sa partie adverse a un arrangement également honorable & utile.
                            Vous Eviterés certainement le reproche que le poëte Golsmith faisoit au trop célèbre Edmund Burke, that
                                he was so found of the right as to neglect the Expedient. pensée applicable surtout a la Diplomatie.
                        M Rose malgré toute sa subtilité ne poura vous aveugler sur les dangers auxquels Langleterre Est Exposée,
                            même pour son Existence En Europe.
                        un Torrent terrible ménacoit d’inonder et de detruire Lhabitation même dun proprietaire voisin de ce
                            torrent. il Etoit alors en dispute avec un possesseur de territoire trés Etendu contre lequel il prétendoit quelques
                            droits pour raison desquels il avoit Exercé déja Envers lui des procedés violens quoiqu’il Eut grand interest de le
                            mènager.
                        Eh, mon ami, lui dit un homme sâge tu as des procés avec tout Le monde Le torrent formidable menaçe ton
                            habitation principale il peut Engloutir ta famille tes troupeaux, tes trésors, sil anèantit tout cela que deviendras tu
                            lors que dans ton malheur tu ne te Verras Entouré que d’Ennemis?
                        le Riche obstiné Envoya un de ses secretaires vers le posesseur du territoire pour appuyer ses réclamations. ce Dernier, homme doux et humain mais puissant dit a cet Envoyé, Ecris a ton Maître que tu as Vu cette terre Prospére
                            couverte dEnfans vigoureux prêts a la defendre il ne pourra jamais nous En Chasser, le mal qu’il chercheroit a nous
                            faire retomberoit sur sa tete. il vaut mieux qu’il soccupe des moyens de préserver son habitation des ravâges du torrent
                            Destructeur qui le menaçe; car bientôt peut Etre ni lui ni sa famille ni ses richesses n’Existeront plus! quant a toi;
                            sois notre ami, restes avec nous, je te donnerai une partie de cette terre hospitaliére que tu vois couverte de troupeaux
                            de moissons abondantes, de Laboureurs heureux & contents Jÿ Joindrai les moyens de la faire Valoir. Tout cela vaudra
                            mieux Je Crois, que les rècompenses inçertaines de ton maitre qui deja peut Etre Est ruiné.—
                        Je ne demande point Mr Le President que vous me fassies Lhonneur de repondre a cette Lettre a cause des
                            Occupattons immenses qui Exigent tout votre tems, mais si vous approuvés mon Apologue faites en moi
                            seulement S.V.P. accuser la rèception, ainsi que V. Jugerés apropos. Jay
                            Lhonneur dEtre avec un aussi sincère que respectueux Attachement Monsieur Le Président Votre trés humble et tres obèissant
                            Serviteur
                        
                            Une de vos ançiennes connoissances
                            
                        
                        
                            P.S. La superbe Miniature dont M L T. vous a parlé,
                                Monsieur le Président Est un apologue en Peinture dans le Genre de celui cy Dessus
                        
                    